 1

 2

 3

 4

 5

 6

 7

 8

 9                                    UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11

12    KRISTA J. OSMERS,                               Case No. 1:18-cv-00983-AWI-EPG

13                       Plaintiff,                   ORDER DIRECTING CLERK OF COURT TO
                                                      CLOSE CASE IN LIGHT OF STIPULATION
14           v.                                       OF DISMISSAL

15    MASERATI NORTH AMERICA, INC.,                   (ECF NO. 17)

16                       Defendant.

17

18

19
        On June 5, 2019, Plaintiff Krista J. Osmers and Defendant Maserati North America, Inc., by
20
     and through their respective attorneys, stipulated that this case should be dismissed pursuant to
21
     Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure. Accordingly, in light of the
22
     stipulation, the Clerk of Court is ORDERED to close this case.
23

24   IT IS SO ORDERED.

25
        Dated:     June 6, 2019                                /s/
26                                                     UNITED STATES MAGISTRATE JUDGE
27

28
                                                       1
